994 So.2d 425 (2008)
Carlos DEL VALLE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2187.
District Court of Appeal of Florida, Third District.
October 23, 2008.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before WELLS, SHEPHERD, and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Gonzales v. State, 909 So.2d 960, 960 (Fla. 3d DCA 2005) ("If the probationer's defense is inability to pay, `it is incumbent upon the probationer or offender to prove by clear and convincing evidence that he or she does not have the present resources available to pay restitution or the cost of supervision despite sufficient bona fide efforts legally to acquire the resources to do so.' § 948.06(5), Fla. Stat. (2004)").